BROWN, P. J. (dissenting).
This action was brought to recover upon a policy of insurance issued by the defendant upon the life of Lucy E. Dalton. The written application for the insurance, which by the terms of the policy was made a part of the contract, and the answers and representations therein warranted by the insured to be strictly correct and wholly true, contained the following question: “Did parents, grandparents, brothers, sisters, uncles, or aunts ever have consumption, or any pulmonary * * * disease?” To this question the answer given was, “No.” It appeared from the proofs of loss, made and certified to by the plaintiff and delivered by him to the defendant, that the insured’s brother died of pneumonia. The policy further provided that it should be void if any of the representations upon which it was issued should be untrue. At the close of the plaintiff’s case, the court directed a verdict for the defendant, and from the judgment entered thereon plaintiff has appealed. Courts take judicial notice of the meaning of words and phrases, and of such matters of common knowledge and science as are known to persons of ordinary understanding *325and intelligence. No evidence was necessary, therefore, to define the meaning of the word “pulmonary,” or the character of the disease called “pneumonia.” It was permissible for the court to take notice that the brother of the insured had died of a pulmonary disease. The statement contained in the proofs of loss that the brother of the insured had died of pneumonia, in the absence of any other evidence upon the subject, conclusively established a breach of the condition of the policy. Helwig v. Insurance Co., 132 N. Y. 331, 30 N. E. 834; Lund v. Association, 81 Hun, 287, 30 N. Y. Supp. 775. The appellant contends that it was error for the court to compel him to introduce the application for the insurance as a part of his case. We do not consider this exception a material one. The evidence is now before the court, and it is apparent that the plaintiff cannot recover in any event. It is of no importance, therefore, which party put in the application. The statements therein were warranties, and their untruth rendered the policy void. The judgment should be affirmed, with costs.